Citation Nr: 0502099	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-32 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a head 
injury. 

3.  Entitlement to service connection for residuals of a 
bilateral shoulder injury.

4.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1961 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The issue of entitlement to service connection for residuals 
of a back injury is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran is not shown to have residuals of a head 
injury that are etiologically related to active service. 

2.  The veteran is not shown to have residuals of a bilateral 
shoulder injury that are etiologically related to active 
service. 

3.  The veteran is not shown to have residuals of a neck 
injury that are etiologically related to active service. 





CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Residuals of a bilateral shoulder injury were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

3.  Residuals of a neck injury were not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a January 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a September 2003 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claims 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In an April 2001 letter, prior to the initial adjudication of 
the veteran's claims, he was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the March 2004 personal hearing; lay 
statements; service medical records; private treatment 
reports; and VA outpatient treatment and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
arthritis, are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
residuals head, bilateral shoulder, and neck injuries.  He 
contends that he received these injuries as a result of a 
parachute jump during active service and that he was 
hospitalized at Womack Army Hospital in Fort Bragg, North 
Carolina.  The Board has reviewed the evidence of record and 
finds that a preponderance of the evidence is against the 
veteran's claims and as such, service connection is not 
warranted.

The Board notes that some of the veteran's service medical 
records appear to be unavailable.  In April 2001 the RO 
requested the veteran's service medical records dated May 
1961 to December 1963.  In November 2001, the RO requested 
the veteran's records directly from Womack Army Hospital at 
Fort Bragg, North Carolina.  A response received in December 
2001 indicated that there were no records of the veteran 
found by his either name or Social Security number.  

The Board recognizes that there are no service medical 
records in the claims file for the veteran's active service 
from May 1961 to December 1963.  Requests to obtain these 
records have been unsuccessful.  As such, the Board has a 
heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

1.	Residuals of a head injury

The veteran is seeking entitlement to service connection for 
residuals of a head injury.  The Board has reviewed the 
evidence of record and finds that a preponderance of the 
evidence is against the veteran's claim and as such, service 
connection is not warranted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service injury, available 
service medical records contain no complaints, treatment, or 
diagnoses of any head injury or disorder during active 
service.  On the veteran's December 1963 immediate 
reenlistment Report of Medical History, he asserted that he 
had not been treated by clinics or a physician in the past 5 
years.  At separation in October 1966, the veteran gave a 
history of post-traumatic headaches that were relieved by 
Darvon.  No abnormality of the head was noted on examination 
at the time.   

Subsequent to active service, there are no medical records 
documenting treatment for, or complaints of, any head 
injuries or disorders.  Absent evidence of a head injury or 
disorder occurring during active service, or residuals of a 
head injury currently, the veteran's service connection claim 
must be denied.  A claim for service connection requires 
medical evidence showing that the veteran currently has the 
claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  The record contains no evidence that the 
veteran has been diagnosed with, or treated for, residuals of 
a head injury.  In addition, there is no evidence that the 
veteran has even sought treatment for any residuals of a head 
injury during service or following separation in 1966.  

As noted above, service medical records from the veteran's 
service between 1961 and 1963 appear to be unavailable, and 
he has indicated that he thinks the parachute incident in 
which he purportedly sustained injuries to the head, neck, 
and shoulders occurred during the period.  The Board also 
observes that the veteran has submitted a statement from his 
former spouse in which she recalled that the veteran was 
injured in a jump in 1964 and admitted to Womack Army 
Hospital.  The veteran also apparently reported having post-
traumatic headaches in 1966 although the etiology of such was 
not reported then and the Board finds it significant that no 
such headaches were reported prior to that time.  The Board 
does note that the veteran is in receipt of the Parachutist 
Badge.  However, even assuming that the veteran was involved 
in some type of parachute incident in service in 1963 or 
1964, in the absence of one of the Hickson elements, evidence 
of a current disability, the final Hickson element, a medical 
nexus opinion, is necessarily missing.  Accordingly, the 
veteran's appeal is denied.

To the extent that the veteran contends that he has residuals 
of a head injury that are related to active service, it is 
now well established that a person without medical training, 
such as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a) [competent medial 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medial 
diagnoses, statements, or opinions].  


2.	Residuals of a bilateral shoulder injury

The veteran is seeking entitlement to service connection for 
residuals of a bilateral shoulder injury.  The Board has 
reviewed the evidence of record and finds that a 
preponderance of the evidence is against the veteran's claim 
and as such, service connection is not warranted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

The veteran's service medical records indicate that he 
reported swollen or painful joints at induction in May 1961; 
it was explained that the veteran had bruised his ribs 
playing football one year earlier without any current 
sequelae reported.  On examination, the only abnormalities of 
the upper extremities reported was a fracture of the 5th 
finger of the left hand in May 1961 that was asymptomatic.  
On his December 1963 immediate reenlistment Report of Medical 
History, the veteran did not report any problems with his 
joints or shoulders.  He also indicated that he had not been 
treated by clinics or a physician in the past 5 years.  It 
was reported that the veteran had broken his ribs playing 
football four years earlier in 1959.  On examination, his 
upper extremities were reported to be "normal."  At 
separation in October 1966, the veteran reported a history of 
broken bones; the offered explanation was that the veteran 
had healed fracture of the fingers with no sequelae.   On 
examination, his upper extremities were reportedly 
"normal."  

Following service, a June 1974 treatment report from 
Greenview Hospital noted that the veteran had an injury to 
the left shoulder.  He was diagnosed with osteoarthritis of 
the distal left acromioclavicular joint.  He reported that he 
had injured his left shoulder approximately a year and a half 
earlier.  He underwent a resection of the distal left 
clavicle and was again diagnosed with osteoarthritis of the 
distal left clavicle following surgery.  

A March 1979 report from Graves Gilbert Clinic noted that the 
veteran had acute strain to the left shoulder secondary to 
electric shock.  He again complained of left shoulder pain in 
December 1980; X-rays were negative.  It was noted that the 
veteran had a previous acromioclavicular (AC) joint resection 
several years prior and was diagnosed with a mild sprain of 
the left shoulder. 

An August 1992 treatment report from Greenview Hospital noted 
that the veteran had a possible rotator cuff injury of the 
left shoulder.  The etiology of the possible injury was not 
addressed.  During VA outpatient treatment in December 1998, 
the veteran complained of left shoulder pain for 3-4 weeks.  
A January 1999 X-ray showed left AC shoulder separation.  It 
was noted that the disorder was chronic and due to a prior 
motor vehicle accident.  

The Board has reviewed the medical evidence of record and 
finds that while the veteran has been diagnosed left AC 
shoulder separation and left shoulder pain, there is no 
actual evidence of any in-service shoulder injuries or 
disorders.  The Board also notes the veteran's contentions 
that he injured his shoulders while parachuting during active 
service and the supporting statement of his former spouse who 
recalled that the veteran had sustained some unspecified 
injuries in a jump in service in 1964.  However, none of the 
service medical records dated after 1964 indicate any history 
of injury to the shoulders or in fact, any treatment for 
residuals of the purported injuries to the shoulders.  The 
Board also finds it significant that in none of the post-
service treatment records for various disorders of the 
shoulders does the veteran indicate that he had sustained any 
type of injury to this shoulders in 1963 or 1964.  Thus, 
without evidence of an in-service chronic bilateral shoulder 
injury or disorder, or a medical nexus opinion linking any 
current shoulder disorders to active service, the veteran's 
claim must fail.  Notably, private treatment records in June 
1974 indicate that the veteran had injured his left shoulder 
in 1973.  In December 1998, it was noted that the veteran's 
left shoulder pain was due to a prior motor vehicle accident.  
There is no objective medical evidence of record linking the 
veteran's shoulder injuries to active service or a reported 
parachute jump during service.  Thus, without persuasive 
medical evidence consistent with the record that links any 
current shoulder disorder to active service, service 
connection is not warranted.  

To the extent that the veteran contends that he has a 
bilateral shoulder disorder that is related to active 
service, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu supra.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has residuals of a bilateral 
shoulder injury that are related to active service.  The 
appeal is accordingly denied.  

3.	Residuals of a neck injury

The veteran is seeking entitlement to service connection for 
residuals of a neck injury.  The Board has reviewed the 
evidence of record and finds that a preponderance of the 
evidence is against the veteran's claim and as such, service 
connection is not warranted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service neck injury, 
service medical records contain no complaints, treatment, or 
diagnoses of any neck injury or disorder during active 
service.  On the veteran's December 1963 immediate 
reenlistment Report of Medical History, he asserted that he 
had not been treated by clinics or a physician in the past 5 
years.  At separation in October 1966, his neck was 
reportedly "normal."  

A December 1982 consultation report from The Medical Center 
at Bowling Green noted that the veteran reported back pain 
following involvement in a motor vehicle accident in June or 
July 1982.  A December 1998 X-ray showed moderate 
degenerative changes from C5 to C7.  

During VA outpatient treatment in January 1999, the veteran 
complained of neck and left shoulder pain.  An X-ray showed 
left AC shoulder separation.  It was noted that the disorder 
was chronic and due to motor vehicle accident in the past.  

The Board has reviewed the medical evidence of record and 
finds that while the veteran was diagnosed with moderate 
degenerative changes from C5 to C7 and complained of neck 
pain in January 1999, there is no evidence that he has any 
residuals of neck injury that are related to active service.  
The record does not show in-service neck injury or residuals 
thereof.  Further, a medical nexus opinion linking any 
current neck disorders to active service is also absent from 
the record.  

Absent evidence of a neck injury or disorder occurring during 
active service, and without persuasive medical evidence 
consistent with the record that links any current shoulder 
disorder to active service, or a reported parachute jump 
during service, service connection is not warranted.  In 
addition, there is no evidence that the veteran's 
degenerative changes from C5-C7 existed within one year of 
separation from service.  

To the extent that the veteran contends that he has residuals 
of a neck injury that are related to active service, it is 
now well established that a person without medical training, 
such as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu supra.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has residuals of a neck injury are 
related to active service.  The appeal is accordingly denied.  




ORDER

Service connection for residuals of a head injury is denied. 

Service connection for residuals of a bilateral shoulder 
injury is denied.

Service connection for residuals of a neck injury is denied.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claim of entitlement to service 
connection for residuals of a back injury. 

The veteran's service medical records indicate that the 
veteran having reported swollen or painful joints at 
induction in May 1961.  He indicated that his ribs had been 
bruised playing football one year earlier.  On examination, 
he was found to have scoliosis on the left side, 2+ that was 
asymptomatic.  On his December 1963 immediate reenlistment 
Report of Medical History, the veteran reported that he had 
broken his ribs in 1959 playing football, though he denied 
being treated by clinics or a physician in the past 5 years.  
His spine was normal on examination.  Between March and May 
1966, the veteran was diagnosed with chronic lumbosacral 
strain with slight muscle spasm.  He was told to use ice pack 
and medication.  In August 1966, the veteran complained of 
soreness in his lower back.  He indicated that he had a back 
injury several years prior.  On examination he exhibited mild 
tenderness of the lower back area.  At separation in October 
1966, the veteran reported a history of broken bones and 
recurrent back pain.  It was noted that he had an injury to 
his back in which a tailgate fell on it while he was 
stationed at Fort Bragg, North Carolina.  It was also noted 
that his back had recovered and that he had no sequelae.  On 
examination, the veteran's spine was reportedly "normal."  

Following service, treatment reports from Greenview Hospital 
dated in March 1974 showed the veteran's complaints of pain 
in the lower part of his back.  The examiner indicated that 
it was an "incidental finding."  It was also noted that he 
had been involved in a truck accident one-month prior.  In 
December 1979, the veteran again reported low back pain.  He 
stated that he had been "well and in good health" until 
several days prior when he noticed back pain while doing some 
lifting at work.  He was diagnosed with degenerative disc 
disease at L5-S1 with mild hypertrophic changes.  He was also 
diagnosed with acute lumbosacral pain.  

A December 1982 consultation report from The Medical Center 
at Bowling Green noted the veteran's complaints of back pain 
following his involvement in a motor vehicle accident in June 
or July 1982.  It was noted that he had tender and sore 
paraspinal muscles and lumbar region.  He was diagnosed with 
low back strain and a possible herniated disc. 

The Board has reviewed the evidence and finds that while the 
veteran has been diagnosed with back pain, degenerative disc 
disease, lumbosacral strain, and a possible herniated disc 
following active service, and there is evidence that he had 
complaints of back pain and lumbosacral strain during active 
service, a VA examination is necessary to determine the 
etiology of the veteran's current back disorders. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to determine 
whether he has any current back disorders 
that are etiologically related to active 
service.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested:

(a) Identify all current back 
disorders;

(b) As to each back disorder 
currently diagnosed, indicate 
whether it is at least as 
likely as not that the disorder 
is etiologically related to the 
back symptomatology shown in 
service, or otherwise to the 
veteran's military service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

2.  The RO should then review the record 
and readjudicate the veteran's claim.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


